Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 6/30/2021.  These drawings are acceptable.

Allowable Subject Matter
Claims 13-24, 26, and 27 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or motivate the claimed combination of elements, in particular the seal between door frame and upper edge of a window having a seal profile of various thermoplastics attached via plug fit by a U-shaped portion to a flange of the frame that projects upward and a tubular seal portion made of thermoplastic sealing between frame and door opening in a vehicle body where the tubular seal portion includes a wall with first end materially integral with the U-shaped portion and a second end with a latched form-fit connection.  While a variety of seals are known in the art, the combination of U-shaped profile fitting on an upwardly extending flange and tubular seal portion having first integrally attached end and second latch form-fitting connection end is not shown nor is there any motivation to combine the teachings of the prior art other than hindsight to reach the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A KELLY whose telephone number is (571)270-3660.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CATHERINE A KELLY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

cak